Citation Nr: 1136525	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO. 08-23 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.

2. Whether new and material evidence has been received to reopen a claim for dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).

3. Whether new and material evidence has been received to reopen a claim for an effective date prior to January 28, 1985 for a total disability rating based on individual unemployability due to service -connected disability (total rating). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J.W. Loeb


INTRODUCTION

The Veteran had active service from March 1969 to March 1971 and from January 1977 to January 1979. The appellant is the Veteran's surviving spouse. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

The appellant and her daughter testified in support of the claims at a hearing in Washington D.C. in June 2010. A copy of the transcript is contained in the claims folder. During the hearing, the appellant through her representative withdrew the issues as noted on the title page of this decision and clarified that she sought to revise an August 1997 Board decision under the provisions of 38 C.F.R. § 20.1400. The Board will issue a separate action as to the motion to revise.





FINDING OF FACT

In June 2010, prior to the promulgation of a final decision in the appeal, the appellant requested withdrawal of the appeal with respect to the issues involving 
new and material evidence to reopen claims of service connection for the cause of the Veteran's death; dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991); and for an effective date prior to January 28, 1985 for a total disability rating based on individual unemployability due to service -connected disability (total rating). 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal regarding new and material evidence to reopen a claim of service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2. The criteria for withdrawal of the appeal regarding new and material evidence to reopen a claim of DIC have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

3. The criteria for withdrawal of the appeal regarding an effective date prior to January 28, 1985 for a total disability rating based on individual unemployability due to service -connected disability (total rating). have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

As noted, during a June 2010 Board hearing, the appellant through her representative clarified that she was not seeking the benefits under the theories noted by the RO and which have been certified to the Board for review. Instead, the appellant raised a motion to revise an August 1997 Board decision under the provisions of 38 C.F.R. § 20.1400. 

Because there remain no allegations of errors of fact or law for appellate consideration with respect to the three issues under the theories noted by the RO, the Board does not have jurisdiction to review the appeal with respect to these issues, and dismissal is warranted.


ORDER

The appeal regarding new and material evidence to reopen a claim of service connection for the cause of the Veteran's death is dismissed.

The appeal regarding new and material evidence to reopen a claim of DIC benefits is dismissed.



The appeal regarding new and material evidence to reopen a claim of entitlement to an effective date prior to January 28, 1985 for a total disability rating based on individual unemployability due to service -connected disability (total rating) is dismissed. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


